HENDERSON, Justice
(concurring specially).
The genesis of this appeal is a civil finding of personal contempt against one Ed Green, Superintendent of the State Training School. The trial court viewed that the two hearings held below, over which it presided, were in the nature of summary contempt proceedings. When Ed Green appealed, via a notice of appeal by the state under SDCL 15 — 26A-38, the trial court reasoned and held that the appeal did not stay its order. Ed Green was uncomfortably close to that clang of finality which resounds upon the closing of the cell door. On January 6, 1981, the trial court ordered that Ed Green accept the juvenile girl into the State Training School or surrender himself by 5:00 p. m. Immediate salvation of Ed Green’s plight, pending appeal, came when this Court on January 7, 1981, granted a stay of all orders issued by the trial court.
From the entire record, it appears that Ed Green had no ability to comply with the commitment order of the trial court and certainly did not act willfully and contumaciously in defiance of the order. There was no available space for the girl in question to be placed in the State Training School and testimony revealed that she would have had to sleep on a makeshift cot or mattress.
Requisite elements of contempt, as established by South Dakota law, are as follows: (1) existence of an order; (2) knowledge of an order; (3) ability to comply therewith; and (4) a wilful and contumacious refusal to comply. Talbert v. Talbert, 290 N.W.2d 862 (S.D.1980); Hanisch v. Hanisch, 273 N.W.2d 188 (S.D.1979).
Ed Green found himself in this tenuous position: (a) being judicially threatened with jail; (b) following the dictates of his employer, the Board of Charities and Corrections; and (c) obeying the State Legislature which funds the state institution he is required to administer. Ed Green was unwillingly postured as a sacrificial lamb for a confrontation between various arms of government. He should be saved. Although he was the defendant in the contempt proceeding, the real defendants (although unnamed) were the Board of Charities and Corrections and the State Legislature.
Throughout this ordeal, Ed Green was respectful to the judiciary. He held his head high in turbulent waters. He was caught up in a situation that had political and social overtones and I, for one, greatly admire his courage. He displayed no disdain, contempt or haughtiness. The trial court, on the record, stated: “Mr. Green, I sincerely hope that you do not take this personally. It was not meant to be personal. You have given 19 or 20 years of your life to this state and the children of this state.” Ed Green was forced to either comply with the order of the court and accept the girl into the State Training School or necessarily surrender himself to the Pennington County Sheriff to be locked up in jail. I would construe this as rather “personal.”
The coup de grace of this contempt proceeding is as follows: the trial court did not enter a finding of fact (as it could not, under the facts) that Ed Green’s behavior was wilful and contumacious. Therefore, joining the majority opinion’s ultimate holding, I would likewise reverse.